Citation Nr: 0026465	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  97-30 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
hypertension.

2. Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until his 
retirement in September 1989.

This matter comes to the Board of Veterans Appeals (Board) 
from a January 1997 rating decision of the Regional Office 
(RO) that granted service connection for hypertension and 
PTSD, and assigned a 10 percent evaluation for each of these 
disabilities.  The veteran disagreed with the assigned 
ratings.  When this case was before the Board in July 1998, 
it was remanded for additional development of the record and 
for due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's diastolic pressure is not predominantly more 
than 100, nor is systolic pressure predominantly more than 
160.

3. Neither the old or new regulations governing the rating of 
cardiovascular disorders, effective January 12, 1998, are 
more favorable to the veteran.

4. Prior to November 7, 1996, the veteran's PTSD was 
manifested by stable mood and appropriate affect.  It was 
not productive of more than mild impairment.

5. Currently, PTSD is manifested by a depressed mood and his 
symptoms are not more than mild.  

6. Neither the old or new regulations governing the rating of 
psychiatric disorders, effective November 7, 1996, are 
more favorable to the veteran.




CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for hypertension is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (as in effect both 
prior and subsequent to January 12, 1998).

2.  Changes made to the schedular criteria for evaluating 
cardiovascular disorders are neither more or less beneficial 
to the veteran's claim contesting the initial rating assigned 
following the grant of service connection.  38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7101 (1997 & 1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 (April 
10, 2000).

3.  An evaluations in excess of 10 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.132 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130 (effective November 7, 1996) Diagnostic 
Code 9411 (as in effect both prior and subsequent to November 
7, 1996).

4.  Changes made to the schedular criteria for evaluating 
psychiatric disorders are neither more or less beneficial to 
the veteran's claim contesting the initial rating assigned 
following the grant of service connection.  38 C.F.R. §§ 4.1, 
4.7, 4.130, 4.132, Diagnostic Code 9411 (1996 & 1999); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000 (April 
10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected 
hypertension and PTSD that are within the competence of a lay 
party to report are sufficient to conclude that his claims 
are well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
further development is necessary in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

As the veteran takes issue with the initial ratings assigned 
since service connection was granted for hypertension and 
PTSD, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

During the pendency of this appeal, the diagnostic criteria 
for rating cardiovascular and psychiatric disorders were 
amended by regulatory changes in the law.  The Court has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  Accordingly, the Board will consider 
both former and amended criteria and will apply the criteria 
most favorable to him.  Id.

In addition, the Board notes that in VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000), the General Counsel concluded that 
when a provision of the VA rating schedule is amended during 
the course of a claim for an increased rating, the Board 
should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claims at issue.


I.  A Rating in Excess of 10 Percent for 
Hypertension 

Factual background

The service medical records disclose that the veteran was 
seen on a number of occasions with elevated blood pressure.  
In April 1985, blood pressure was 140/100.  The assessment 
was to rule out hypertension.  A few days later, blood 
pressure was 136/90, and it was noted that diastolic pressure 
was slightly elevated.  

The veteran was afforded a general medical examination by the 
Department of Veterans Affairs (VA) in October 1996.  He 
related that he had not used blood pressure pills for the 
previous two months.  On examination, serial blood pressure 
readings were 140/80, 135/80 and 135/80.  The diagnosis was 
history of hypertension.

By rating action in January 1997, the RO granted service 
connection for hypertension and assigned a 10 percent 
evaluation.

VA outpatient treatment records dated from 1996 to 1998 have 
been associated with the claims folder.  Systolic pressure 
ranged from 104 to 141, and diastolic pressure ranged from 70 
to 92.  It was reported on several occasions that 
hypertension was controlled or under good control.  In 
February 1997, blood pressure was 136/92.  

The veteran was afforded a VA examination of the heart in 
December 1998.  It was noted that the claims folder was 
reviewed.  It was reported that the veteran was on medication 
for hypertension.  On examination, blood pressure readings 
were 132/75 and 137/77.  The diagnosis was that hypertension 
had been diagnosed in service.

Analysis 

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (essential arterial hypertension) when the 
diastolic pressure is predominantly 110 or more with definite 
symptoms.  A 10 percent evaluation is assignable when the 
diastolic pressure is predominantly 100 or more.  Diagnostic 
Code 7101 (as in effect prior to January 12, 1998).

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  When 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more or who requires continuous 
medication for control, a 10 percent evaluation is 
assignable.  Diagnostic Code 7101 (effective January 12, 
1998).

In this case, the clinical records clearly establish that 
there is no basis for a higher rating for hypertension, 
regardless of the criteria considered.  In this regard, with 
the exception of the blood pressure of 136/92 recorded in 
February 1997, all other blood pressure readings were within 
normal limits.  It is noted that he was not taking medication 
at the time of the October 1996 VA examination.  The Board 
concedes that he stated he was on medication during the most 
recent VA examination.  The fact remains, however, that no 
blood pressure reading supports a rating of 20 percent.  The 
Board concludes that the medical findings of record are of 
greater probative value than the veteran's statements 
regarding the severity of hypertension.  Accordingly, 
therefore, the Board finds that the weight of the evidence is 
against the claim for an increased rating for hypertension.






II.  A Rating in Excess of 10 Percent for 
PTSD 

Factual background

On VA psychiatric examination in October 1996, the veteran 
related that he was unemployed primarily because of a back 
injury.  During the examination, he described the stressors 
to which he was reportedly exposed in service.  He stated 
that he had occasional nightmares when he felt "something is 
coming to get me and I cannot move."  He indicated that he 
had trouble with insomnia.  The veteran's wife stated that 
the veteran had severe insomnia and that he was always 
fidgety and restless.  On mental status evaluation, the 
veteran was appropriately dressed and hygienically clean.  
His mood was fairly stable and his affect appropriate.  There 
was no evidence of auditory or visual hallucinations or 
psychosis.  His cognition was intact.  The veteran denied 
being suicidal or homicidal.  The impression was PTSD, very 
mild.  The examiner commented that the veteran's inability to 
work was the result of a back injury and not psychiatric 
problems.  The current Global Assessment of Functioning score 
was 80.  

Based, in part, on the findings summarized above, the RO, by 
rating decision dated January 1997, granted service 
connection for PTSD and assigned a 10 percent evaluation.  

VA outpatient treatment records dated from 1996 to 1998 are 
of record.  In December 1996, the veteran reported night 
sweats.  An examination revealed that his affect was 
appropriate.  His mood was normal with mild anxiety.  The 
assessment was to rule out PTSD.  In January 1997, the 
veteran described having a good relationship with his spouse 
and children.  The following month, he stated that he still 
had insomnia.  He related that he woke up in night sweats and 
had done so on and off since 1991.  An examination showed 
that he was cooperative and in good general hygiene.  He was 
in casual, neat dress.  He maintained good eye contact.  His 
speech was clear and non-pressured.  His mood was calm and 
relaxed.  There were no delusions or hallucinations.  The 
assessment was that his mood was fairly stable.  It was noted 
in June 1997 that the veteran denied any sad moods and/or 
increased or persistent feelings of agitation/apprehension.  
On examination, he was alert and oriented times three.  His 
mood was mildly anxious.  He was coherent and followed verbal 
requests without difficulty.  There were no delusions or 
hallucinations.  

A VA psychiatric examination was conducted in December 1998.  
The veteran related that he had regular contact with his 
siblings.  He stated that he remained very happily married 
since 1967.  He noted that he had started a business and was 
doing very well.  He noted that he occasionally had trouble 
getting out of bed to go to work because of insomnia.  It was 
further reported that he had not had any in-patient 
psychiatric care in the previous two years.  He was receiving 
outpatient treatment, and had discontinued medication that 
had been prescribed.  He continued to claim that he had 
repeated intrusive thoughts from Vietnam.  He stated that he 
had severe insomnia and gets easily frustrated.  He remained 
anxious and depressed.  The veteran also stated that he had 
typical nightmares about thing that something was trying to 
get him and he was trying to get away, but that he could not 
move and he woke up in a cold sweat and hollering and 
screaming.  

On mental status evaluation, the veteran was appropriately 
dressed and hygienically clean.  He was fairly comfortable 
during the interview, with good eye contact.  He was fairly 
cooperative and pleasant.  His mood was slightly depressed.  
His affect was appropriate.  There was no evidence of 
auditory or visual hallucinations, perceptual deficit or 
psychosis.  Cognition was intact.  There was no evidence of 
pressured speech, flight of ideas or thought blocking.  He 
denied being suicidal or homicidal.  The Axis I impression 
was PTSD, chronic, mild.  The current Global Assessment of 
Functioning score was 80.  

Analysis 

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1999).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:                     
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental 
disorders to ensure that it uses current medical terminology 
and unambiguous criteria, and that it reflects medical 
advances that have occurred since the last review."  61 Fed. 
Reg. 52695 (October 8, 1996).

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The Board must next address whether the application of O.G.C. 
Prec. 9-93 on appeal would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  It is noted that 
Bernard expressly addressed circumstances in which statutory 
or regulatory provisions or analyses provided under the case 
law of the Court had not been considered by the agency of 
original jurisdiction.  O.G.C.  Prec. 9-93 does not fall 
explicitly into one of those categories.  Moreover, the 
opinion does not change the rating criteria provided by 
regulation; rather, it only construes what the term 
"definite" means.  In this case, the veteran has been 
apprised of the governing law and regulations and has been 
provided adequate notice of the need to submit evidence or 
argument on the issue of entitlement to an increased rating 
for his psychiatric disorder.  The Board concludes, 
therefore, that the veteran is not prejudiced by the 
application of O.G.C. Prec. 9-93.  With these considerations 
in mind, the Board will address the merits of the claim at 
issue.

The October 1996 VA examination shows the veteran was not 
working due to an unrelated back disability.  There was no 
indication that his PTSD had any significant impact on his 
being unemployed.  The record also reveals that the veteran 
has been married for a long time.  His mood was stable and 
his affect appropriate.  In addition, he was appropriately 
dressed.  The Board points out that the examiner concluded 
that his PTSD was very mild.  Thus, the Board concludes that 
a higher rating is not warranted under the provisions in 
effect prior to November 7, 1996.  

In considering the claim pursuant to the provisions that 
became effective on November 7, 1996, the Board observes that 
VA outpatient treatment records show that the veteran 
reported in February 1997 that he experiences insomnia and 
nightmares.  It is significant to note, however, that an 
examination at that time revealed that his hygiene was good, 
his mood calm and he was dressed neatly.  The record also 
reveals that the veteran has maintained a long-term marriage 
and gets along well with his family.  The record fails to 
demonstrate that the veteran has a chronic sleep impairment 
or panic attacks.  In addition, there is no evidence of 
memory loss.  These findings would be required in order to 
assign a rating in excess of 10 percent for PTSD.  The Board 
emphasizes that the examiner concluded that PTSD was only of 
mild severity.  Under the circumstances of this case, the 
Board concludes that there is no clinical basis for a higher 
rating under either criteria in effect during the course of 
the veteran's appeal.  


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.

An evaluation in excess of 10 percent for PTSD are denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

